In a proceeding pursuant to CPLR article 78, inter alia, to review a determination which revoked petitioner’s teaching license and terminated her services, she appeals from a judgment of the Supreme Court, Kings County, entered September 9, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. The record makes it abundantly clear that petitioner’s license was issued subject to verification that she had met the minimum eligibility requirements, including college-supervised student-teaching or its authorized substitute, by February 1, 1972. Having concededly failed to do so, the subsequent revocation of her license was entirely proper and timely. The one-year limitations period for certification of a license holder’s failure to timely complete preparation requirements, contained in subdivision (f) of section 241 of the Board of Education’s by-laws, only applies, in our view, to the completion of the full or maximum eligibility requirements, which would include the requisite master’s degree or 30 semester hours of graduate study. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.